DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-18 in the reply filed on 05/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "”the top edge and first and second side edges of the light-blocking laminated layer".  There is insufficient antecedent basis for “the top edge and the first and second side edges” in the claim as the claim does not set forth edges of the light-blocking laminated layer and only the outer and inner fabric layers.
	Claims 2-18 are rejected as being dependent upon indefinite claim 1.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 9, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (JPH07299888) with evidentiary reference Beetsma, The CIELAB L*a*b* system, posted Sept. 11, 2020).
	Regarding claim 1, Fujiwara discloses a light-shielding curtain fabric comprising woven outer fabric layers (1 and 3) comprising a top edge, first and second side edges, a bottom edge, and inner and outer faces, and an inner light-shielding polymeric layer  (2) adhered to the inner face of the outer fabric layers (0008 and Fig. 1). The top edge and the first and second side edges of the polymeric light-shielding layer and first outer fabric layer (instant light-blocking laminated layer) secured to the top edge and first and second side edges of the inner layer (second outer fabric layer) by an adhesive layer, and the polymeric layer adhered to the inner face of the outer fabric layer and spaced from the outer face of the inner fabric layer (Fig. 1, 0006).
	Regarding claim 2, Fujiwara teaches the polymer of the light-shielding polymer sheet including polyurethane, polyethylene, polypropylene, polyvinyl chloride, and nylon (0010).
	Regarding claim 4, Fujiwara teaches the polymeric light-blocking layer being black (0010) and thus would necessarily have a CIELAB L* value of less than 50 as black is defined as L*=0 (see evidentiary reference Beetsma).
	Regarding claim 9, Fujiwara teaches the polymeric light-shielding layer being colored black (0010) and thus would necessarily have a light reflectance values of less than 20% (i.e., 0).
	Regarding claim 11, the polymeric light-shielding layer of Fujiwara is substantially free of reflective components (0010 and 0014).
	Regarding claim 18, Fujiwara teaches the woven fabric layer (3) being a woven fabric material (0009).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara.
	Regarding claim 3, Fujiwara teaches the light-shielding polymer layer having a thickness of about 3 to 50 µm (about 0.12 to 2 mil), overlapping the claimed thickness of from 0.005 to 0.2 mil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 5, Fujiwara teach the outer layer comprising a woven fabric (0009). Fujiwara does not teach the fabric material having a CIELAB L* value of greater than 50. However, Fujiwara teaches woven fabric having any desired appearance (0012) and decorative effect (0009). It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). In this case, the claimed L* value, is viewed as an .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara further in view of Leaderman et al. (US 5,741,582).
	Regarding claims 6 and 7, Fujiwara discloses the limitations of claim 1 as discussed above. While Fujiwara teaches the curtain being a blackout curtain (0002), Fujiwara does not expressly teach a visible light transmittance of less than 0.01 percent or zero.
	Leaderman, in the analogous field of curtains (column 1, lines 5-10), discloses a blackout drapery (column 4, lines 10-15). Leaderman teaches that blackout draperies are desired for complete elimination of undesired light (column 1, lines 19-21), i.e., a visible light transmittance of zero.
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the curtain of Fujiwara to have a visible light transmittance of zero, as taught by Leaderman, to prevent penetration of external light (column 1, lines 55-60).

Claims 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and further in view of Abayasinghe et al. (US 2014/0335329).
	Regarding claims 5 and 8, Fujiwara discloses the limitations of claim 1 as discussed above. Fujiwara is silent as to the light reflectance value of the outer fabric layer and while an obvious modification as discussed above, does not expressly teach a CIELAB L* value for the outer fabric layer.
	Abayasinghe, in the analogous field of window coverings (0002), discloses pigment composition for coating fibers in a covering for an architectural opening (0010) the composition having a CIELAB L* value of less than 90 (0032), overlapping the claimed CIELAB L* value of 50 or more, and reflectance of greater than about 70% (0120), overlapping the claimed light reflectance value of at least 70%.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the outer fabric layer of Fujiwara to include the coating pigment having a CIELAB L* value less than 90 and reflectance greater than 70%, as taught by Abayasinghe, to improve the energy use for a building (0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 10, Fujiwara teaches the polymeric light-shielding layer being colored black (0010) i.e., a light reflectance value of 0. Given Abayasinghe teaches reflectance of greater than 70% to improve the energy use in buildings (0120) and an obvious choice for a person of ordinary skill to have included in the outer fabric layer of Fujiwara, the light reflectance value of the polymeric light-shielding layer would be at least 50% less than the light reflectance value of the outer fabric layer.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and further in view of Burton et al. (US 6,308,648).
	Regarding claims 12, and 15-16, Fujiwara discloses the limitation of claim 1 as discussed above. Fujiwara does not disclose the inner fabric layer or light-blocking laminated layer comprises hems.
	Burton, in the analogous field of curtains (column 1, lines 10-15), teaches a method of making a lined fabric product including a cover fabric (12) attached to a liner fabric (14). The cover and liner fabric sewn together along a first and second vertical hem (16 and 18) and at the top (28) (Fig. 1 and column 4, lines 1-10). The inner fabric and outer fabric including a bottom edge hem (34 and 32, respectively) which are hemmed separately, the inner fabric being shorter than the outer fabric (column 4, lines 15-20), thus the bottom edge hem of the inner layer does not extend to the bottom edge of the outer layer.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the inner fabric layer of Fujiwara to including a top edge hem, first and second side edge hems, and a bottom edge hem, and for the bottom edge of the light-blocking laminated layer (i.e., first fabric layer and light-shielding polymeric layer) not to extend to the bottom edge of the inner fabric layer for the light-blocking laminated layer to comprise a bottom edge hem, as taught by Burton, the open hem construction prevents the liner fabric from crimping and improves drape characteristics of the cloth article (column 4, lines 25-35).
	Regarding claim 13, Burton further teaches the top hem including a second row of stitches (30) forming a passage for receiving a curtain rod (Fig. 1, column 4, lines 5-10), thus the top hem (28) is adjacent a window curtain rod pocket.
	Regarding claim 14, Burton teaches the inner fabric (i.e., instant light blocking laminated layer) being secured in the top edge hem and first and second aside edge hems of the outer fabric layer (instant inner fabric layer).
	Regarding claim 17, Burton teaches the bottom edge hem of the inner layer (instant light-blocking laminated layer) being free from the outer layer (instant inner fabric layer) (Fig. 1 and column 4, lines 10-15).

Contact information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781